


Exhibit 10.1




EXECUTIVE SEVERANCE AGREEMENT
THIS EXECUTIVE SEVERANCE AGREEMENT (this “Agreement”) is made as of
[__________], 2015 (“Effective Date”), by and between Conn’s, Inc., a Delaware
corporation with its principle offices at 4055 Technology Forest Blvd, The
Woodlands, Texas 77381 (“Conn’s”), and Thomas R. Moran, an individual (the
“Executive”).
WHEREAS, Executive is currently employed by Conn’s as its [____________________]
as of the Effective Date;
WHEREAS, Conn’s desires to provide the Executive certain benefits in the event
of a termination of Executive’s employment, subject to the terms and conditions
set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and in consideration of the
mutual promises and agreements contained herein, the parties hereto agree as
follows:
1.    Term of Agreement. This Agreement will commence on the Effective Date and
will continue in effect for one (1) year from such date, and shall automatically
renew for successive one (1) year periods unless terminated by mutual written
agreement of Executive and Company prior to the end of the then-existing term.
2.    At-Will Employment. Conn’s and Executive acknowledge that the Executive’s
employment is and will continue to be at-will, as defined under applicable law.
3.    Severance Benefits Under this Agreement.
(a)    Termination of Employment for Any Reason. The following payments will be
paid to Executive upon Executive’s termination of employment for any reason:
(i)    Earned but unpaid Base Salary through the date of termination;
(ii)    Any annual incentive plan bonus, or other form of incentive
compensation, for which the performance measurement period has ended, but which
is unpaid at the time of termination;
(iii)    Any accrued but unpaid vacation and unused sick days;
(iv)    Unreimbursed business expenses incurred by the Executive on behalf of
Conn’s.
(b)    Termination Without Cause, or Voluntary Termination by the Executive for
Good Reason not in Connection with a Change of Control. Except as otherwise
provided in Section 3(c), if (x) Conn’s terminates Executive’s employment other
than for Cause or as a result of Executive’s death or Disability, or (y)
Executive voluntarily terminates his employment for Good Reason, Conn will pay
Executive the following amounts and provide the following benefits:



--------------------------------------------------------------------------------



(i)    Executive shall continue to receive his Base Salary for the eighteen (18)
month period (the “Severance Period”) following such termination, payable in
accordance with Conn’s normal payroll practices.
(ii)    During the Severance Period, Executive shall receive continued coverage
under the Conn’s medical, dental, life, disability, and other employee welfare
benefit plans in which senior executives of Conn’s are eligible to participate,
to the extent Executive is eligible under the terms of such plans immediately
prior to Executive’s termination. For purposes of clarity, during the term of
this Agreement Conn’s shall provide Executive coverage under a major medical
plan. Conn’s obligation to provide the foregoing benefits shall terminate upon
Executive’s becoming eligible for comparable employee welfare benefits under a
plan or arrangement provided by a new employer. Executive agrees to promptly
notify Conn’s of any such employment and the material terms of any employee
welfare benefits offered to Executive in connection with such employment.
(iii)    All awards held by Executive under the Conn’s Amended and Restated 2003
Incentive Stock Option Plan and/or the Conn’s 2011 Omnibus Incentive Plan shall
continue to vest and, if applicable, be exercisable, during the Severance Period
as if Executive had remained an employee of Conn’s.
(c)    Termination in Connection with a Change of Control. If during the two (2)
year period that begins on the date that is one (1) year prior to a Change of
Control and ends on that date which is one (1) year following a Change of
Control, Conn’s (or its successor) terminates Executive’s employment other than
for Cause or as a result of Executive’s death or Disability, or Executive
voluntarily terminates his employment for Good Reason, Conn’s will pay the
following amounts and provide the following benefits:
(i)    A lump-sum cash payment in an amount equal to three (3) times the
Executive’s Base Salary, payable not later than ten (10) days following (A)
Executive’s termination (if Executive’s employment terminates on or after the
date of the Change of Control), or (B) the date of the Change of Control (if
Executive’s employment terminates during the one-year period prior to the date
of the Change of Control). Notwithstanding the provisions of Section 3(c)(i)(B),
the amount payable to Executive under this Section 3(c)(i) shall be reduced by
the payments, if any, received by Executive pursuant to Section 3(b)(i).
(ii)    During the eighteen (18) month period following such termination (the
“Change of Control Severance Period”), Executive shall receive continued
coverage under the Conn’s medical, dental, life, disability, and other employee
welfare benefit plans in which senior executives of Conn’s are eligible to
participate, to the extent Executive is eligible under the terms of such plans
immediately prior to Executive’s termination. For purposes of clarity, during
the term of this Agreement Conn’s shall provide Executive coverage under a major
medical plan. Conn’s obligation to provide the foregoing benefits shall
terminate upon Executive’s becoming eligible for comparable employee welfare
benefits under a plan or arrangement provided by a new employer. Executive
agrees to promptly notify


--------------------------------------------------------------------------------



Conn’s of any such employment and the material terms of any employee welfare
benefits offered to Executive in connection with such employment.
(iii)    All awards held by Executive under the Conn’s Amended and Restated 2003
Incentive Stock Option Plan and/or the Conn’s 2011 Omnibus Incentive Plan shall
immediately vest and, if applicable, continue to be exercisable during the
Change of Control Severance Period as if Executive had remained an employee of
Conn’s.
The terms of this Section 3(c) are continuing in nature and shall survive until
the one (1) year anniversary of the earlier of Executive’s termination of
employment or termination of this Agreement.
4.    Attorneys’ Fees, Costs and Expenses. Conn’s will reimburse Executive for
the reasonable attorney fees, costs and expenses incurred by the Executive in
connection with any claim made or action brought by Executive to enforce his
rights hereunder, provided such action is not decided in favor of Conn’s.
5.    Potential Limitation on Payments.
(a)    Anything in this Agreement to the contrary notwithstanding, if it is
determined that any payment or distribution by Conn’s to or for the benefit of
the Executive (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise, but determined without regard to
any additional payments required under this Section 5) (all such payments and
benefits, including the payments and benefits under Section 5 hereof, being
hereinafter referred to as the “Total Payments”) would be subject to the excise
tax imposed by Section 4999 of the Code or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, collectively the “Excise Tax”),
then the Total Payments will be reduced, in the order specified in Section 5(b),
to the extent necessary so that no portion of the Total Payments is subject to
the Excise Tax, but only if the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes
on such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which the Executive would be subject in respect of such unreduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments).
(b)    The Total Payments will be reduced in the following order: (i) reduction
of any cash severance payments otherwise payable to the Executive that are
exempt from Section 409A of the Code; (ii) reduction of any other cash payments
or benefits otherwise payable to the Executive that are exempt from Section 409A
of the Code, but excluding any payments attributable to any acceleration of
vesting or payments with respect to any equity award that are exempt from
Section


--------------------------------------------------------------------------------



409A of the Code; (iii) reduction of any other payments or benefits otherwise
payable to the Executive on a pro-rata basis or such other manner that complies
with Section 409A of the Code, but excluding any payments attributable to any
acceleration of vesting and payments with respect to any equity award that are
exempt from Section 409A of the Code; and (iv) reduction of any payments
attributable to any acceleration of vesting or payments with respect to any
equity award that are exempt from Section 409A of the Code, in each case
beginning with payments that would otherwise be made last in time.
(c)    Subject to the provisions of Section 5(d) hereof, all determinations
required to be made under this Section 5, including whether and when Total
Payments should be reduced, the amount of such Total Payments, Excise Taxes and
all other related determinations, as well as all assumptions to be utilized in
arriving at such determinations, will be made by a nationally recognized
certified public accounting firm as may be designated by Conn’s, subject to
Executive’s approval which will not be unreasonably withheld (the “Accounting
Firm”). All fees and expenses of the Accounting Firm will be borne solely by
Conn’s. Any determination by the Accounting Firm will be binding upon Conn’s and
the Executive.
(d)    As a result of uncertainty in the application of Section 280G and Section
4999 of the Code at the time of the initial calculation by the Accounting Firm
hereunder, it is possible that the cash severance payment made by Conn’s will
have been less than Conn’s should have paid pursuant to Section 5 hereof (the
amount of any such deficiency, the “Underpayment”), or more than Conn’s should
have paid pursuant to Section 5 hereof (the amount of any such overage, the
“Overpayment”). In the event of an Underpayment, Conn’s will pay the Executive
the amount of such Underpayment (together with interest at 120% of the rate
provided in Section 1274(b)(2)(B) of the Code) not later than five business days
after the amount of such Underpayment is subsequently determined, provided,
however, such Underpayment will not be paid later than the end of the calendar
year following the calendar year in which the Executive remitted the related
taxes. In the event of an Overpayment, the amount of such Overpayment will be
paid to Conn’s by the Executive not later than five business days after the
amount of such Overpayment is subsequently determined (together with interest at
120% of the rate provided in Section 1274(b)(2)(B) of the Code).


6.    Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:
(a)“Affiliate” shall mean, with respect to a person, any other person
controlling, controlled by or under common control with the first person.
(b)“Base Salary” shall mean Executive’s annual base salary, as approved by the
Compensation Committee of the Board, and effective as of the date immediately
prior to the Executive’s termination of employment.


--------------------------------------------------------------------------------



(c)“Board” shall mean the Board of Directors of Conn’s.
(d)“Cause” shall mean (i) behavior of Executive which is adverse to Conn’s
interests, (ii) Executive’s dishonesty, criminal charge or conviction, grossly
negligent misconduct, willful misconduct, acts of bad faith, neglect of duty or
(iii) material breach of this Agreement.
(e)“Change of Control” means the occurrence of any of the following events:
(i)     Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”)) becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Act), directly or indirectly, of
securities of the Company representing thirty-five percent (35%) or more of the
total voting power represented by the Company’s then outstanding voting
securities. Notwithstanding the immediately preceding sentence, any affiliation
between Conn’s Voting Trust and SG-1890, LLC shall be disregarded for purposes
of this Section 6(e)(i);
(ii)    A change in the composition of the Board occurring within a twelve-month
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” will mean directors who either (A)
are directors of Conn’s as of the effective date of this Agreement, or (B) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but will not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to Conn’s);
(iii)     The consummation of a merger or consolidation of Conn’s with any other
entity or corporation, other than a merger or consolidation that would result in
the voting securities of Conn’s outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or such surviving entity’s parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of Conn’s or such surviving entity or such surviving entity’s parent
outstanding immediately after such merger or consolidation; or
(iv)     The sale, lease, exchange or other transfer, directly or indirectly, of
(A) all or substantially all of the assets of Conn’s (in one transaction or in a
series of related transactions), or (B) one of the significant operating
divisions of Conn’s, including the Retail and Credit Divisions.
(f)“Confidential Information” shall mean information: (i) disclosed to or known
by the Executive as a consequence of or through his employment with Conn’s, (ii)
not generally known outside Conn’s and (iii) which relates to any aspect of
Conn’s or its business, research, or development. “Confidential Information”
includes, but is not limited to Conn’s trade secrets, proprietary information,
business plans, marketing plans, methodologies, computer code and programs,
formulas, processes, compilations of information, results of research,
proposals, reports, records, financial information, compensation and benefit
information, cost and pricing information, customer lists and contact
information, supplier lists and contact information, vendor lists and contact
information, and information provided to Conn’s by a third party under
restrictions against disclosure or use by Conn’s or others; provided, however,
that the term “Confidential Information” does not include information that
(a) at the time it was received by Executive was generally available to the
public, (b) prior to its use by Executive, becomes generally available to the
public through no act or failure of Executive, (c) is received by Executive from
a person or entity other than Conn’s or an Affiliate of Conn’s who is not under
an obligation of confidence with respect to such


--------------------------------------------------------------------------------



information or (d) was generally known by Executive by virtue of his experience
and know-how gained prior to employment with Conn’s.
(g)“Control” and correlative terms shall mean the power, whether by contract,
equity ownership or otherwise, to direct the policies or management of a person.
(h)“Copyright Works” shall mean materials for which copyright protection may be
obtained including, but not limited to literary works (including all written
material), computer programs, artistic and graphic works (including designs,
graphs, drawings, blueprints, and other works), recordings, models, photographs,
slides, motion pictures, and audio-visual works, regardless of the form or
manner in which documented or recorded.
(i)“Disability” shall mean Executive’s permanent disability (A) as determined in
accordance with the disability insurance that Conn’s may then have in effect, if
any, or (B) if no such insurance is in effect, shall mean that Executive is
subject to a medical determination that he, because of a medically determinable
disease, injury, or other mental or physical disability, is unable to perform
substantially all of his then regular duties, and that such disability is
determined or reasonably expected to last at least twelve (12) months, based on
then-available medical information.
(j)“Good Reason” shall mean, (A) without Executive’s express written consent,
the material diminution of the Executive’s title, duties, authority or
responsibilities, relative to Executive’s duties, authority or responsibilities
as in effect immediately prior to such reduction, or the assignment to Executive
of such reduced duties, authority or responsibilities, (B) without Executive’s
express written consent, a substantial reduction, without good business reasons,
of the facilities and perquisites (including office space and location)
available to the Executive immediately prior to such reduction, (C) a material
reduction of Executive’s Base Salary or annual bonus opportunity, each as in
effect as of the Effective Date, (D) a material reduction in the kind or level
of employee benefits, including additional bonus opportunities, to which the
Executive was entitled immediately prior to such reduction with the result that
the Executive’s overall benefits package is significantly reduced, (F) for
purposes of Section 3(c) only, the failure of Conn’s to obtain the assumption of
this Agreement by any successors contemplated in Section 9 below, or (G) for
purposes of Section 3(c) only, the transfer of Executive’s principal place of
employment to a location that is more than one-hundred (100) miles from
Executive’s principal place of employment immediately prior to the Change of
Control, or (H) any act or set of facts or circumstances that would, under case
law or statute, constitute a constructive termination of Executive, provided, in
each case, that Executive terminates employment within sixty (60) days of the
occurrence of such circumstances.
(k)“Person” shall mean an individual, partnership, corporation, limited
liability company, trust or unincorporated organization, or a government or
agency or political subdivision thereof.
(l)“Work Product” shall mean all methods, analyses, reports, plans, computer
files and all similar or related information which (i) relate to Conn’s or any
of its Affiliates and (ii) are conceived, developed or made by Executive in the
course of his employment by Conn’s.


--------------------------------------------------------------------------------



7.    Non-Disclosure, Non-Competition and Non-Solicitation. Executive and Conn’s
acknowledge and agree that during and solely as a result of his employment by
Conn’s, Conn’s has provided and will continue to provide Confidential
Information and special training to Executive in order to allow Executive to
fulfill his obligations as an executive of a publicly-held company and under
this Agreement. In consideration of the special and unique opportunities
afforded to Executive by Conn’s as a result of Executive’s employment, as
outlined in the previous sentence, Executive hereby agrees as follows:
(a)    Executive agrees that Executive will not, except as Conn’s may otherwise
consent or direct in writing, reveal or disclose, sell, use, lecture upon,
publish or otherwise disclose to any third party any Confidential Information of
Conn’s or any of its Affiliates, or authorize anyone else to do these things at
any time either during or subsequent to Executive’s employment with Conn’s. This
Section 7(a) shall continue in full force and effect after termination of
Executive’s employment for any reason. Executive’s obligations under this
Section 7(a) with respect to any specific Confidential Information shall cease
only when that specific portion of the Confidential Information becomes publicly
known, other than as a result of disclosure by Executive, in its entirety and
without combining portions of such information obtained separately. It is
understood that such Confidential Information of Conn’s and any of its
Affiliates includes matters that Executive conceives or develops, as well as
matters Executive learns from other executives of Conn’s and any of its
Affiliates.
(b)    Executive agrees that for the duration of this Agreement, and for a
period of eighteen (18) months following Executive’s termination of employment
for any reason other than in connection with a Change of Control (as described
in Section 3(c)), Executive shall not (other than for the benefit of Conn’s or
any of its Affiliates pursuant to this Agreement) compete with Conn’s or any of
its Affiliates by engaging in the conception, design, development, production,
marketing, or servicing of any product or service that is substantially similar
to the products or services which Conn’s or any of its Affiliates provides, and
that he will not work for, assist, loan money, extend credit or become
affiliated with as an individual, owner, partner, director, officer,
stockholder, employee, advisor, independent contractor, joint venturer,
consultant, agent, representative, salesman or any other capacity, either
directly or indirectly, any individual or business which offers or performs
services, or offers or provides products substantially similar to the services
and products provided by Conn’s or any of its Affiliates. The restrictions of
this Section 7(b) shall not be violated by the ownership of no more than 1% of
the outstanding securities of any company whose equity securities are traded on
a national securities exchange, including the NASDAQ Global Select Market.
(c)    Executive agrees that for the duration of this Agreement, and for a
period of eighteen (18) months following Executive’s termination of employment
for any reason, Executive shall not either directly or indirectly, on his behalf
or on behalf of others, solicit, attempt to hire, or hire any person employed by
Conn’s and any of its Affiliates to work for Executive or for another entity,
firm, corporation, or individual.
(d)    Executive acknowledges that Conn’s has taken reasonable steps to maintain
the confidentiality of its Confidential Information and the ownership of its
Work Product


--------------------------------------------------------------------------------



and Copyright Works, which is extremely valuable to Conn’s and provides Conn’s
with a competitive advantage in its market. Executive further acknowledges that
Conn’s would suffer irreparable harm if Executive were to use or enable others
to use such knowledge, information, and business acumen in competition with
Conn’s. Executive acknowledges the necessity of the restrictive covenants set
forth herein to: protect Conn’s legitimate interests in Conn’s Confidential
Information; protect Conn’s customer relations and the goodwill with customers
and suppliers that Conn’s has established at its substantial investment; and
protect Conn’s as a result of providing Executive with specialized knowledge,
training, and insight regarding Conn’s operations as a publicly-held company.
Executive further agrees and acknowledges that these restrictive covenants are
reasonably limited as to time, geographic area, and scope of activities to be
restricted and that such promises do not impose a greater restraint on Executive
than is necessary to protect the goodwill, Confidential Information and other
legitimate business interests of Conn’s. Executive agrees that any breach of
this Section 7 cannot be remedied solely by money damages, and that in addition
to any other remedies Conn’s may have, Conn’s is entitled to obtain injunctive
relief against Executive without the requirement of posting bond or other
security. Nothing herein, however, shall be construed as limiting Conn’s right
to pursue any other available remedy at law or in equity, including recovery of
damages and termination of this Agreement.
(e)    Executive acknowledges that all writings, records, and other documents
and things comprising, containing, describing, discussing, explaining, or
evidencing any Confidential Information, Work Product, and/or Copyright Works of
Conn’s, any Affiliate of Conn’s, or any third party with which Conn’s has a
confidential relationship, is the property of Conn’s or such Affiliate. All
property belonging to Conn’s in Executive’s custody or possession that has been
obtained or prepared in the course of Executive’s employment with Conn’s shall
be the exclusive property of Conn’s, shall not be copied and/or removed from the
premises of Conn’s, except in pursuit of the business of Conn’s, and shall be
delivered to Conn’s, along with all copies or reproductions of same, upon
notification of the termination of Executive’s employment or at any other time
requested by Conn’s. Conn’s shall have the right to retain, access, and inspect
all property of any kind in Executive’s office, work area, and on the premises
of Conn’s upon termination of Executive’s employment and at any time during
Executive’s employment, to ensure compliance with the terms of this Agreement.
The terms of this Section 7 are continuing in nature and shall survive the
termination or expiration of this Agreement.
8.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be delivered personally or by facsimile or electronic
delivery, given by hand delivery to the other party, sent by overnight courier
or sent by registered or certified mail, return receipt requested, postage
prepaid, to:
If to Executive:    Thomas R. Moran
[_________________]
                [_________________]
[_________________]




--------------------------------------------------------------------------------



If to Conn’s:        Conn’s, Inc.
                    4055 Technology Forest Blvd
                    The Woodlands, Texas 77381
                    Attn: Office of the General Counsel
                    Fax No: (877) 303-2445
9.    Assignment. Conn’s shall require any successors (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to a controlling
interest in the business, assets or equity of Conn’s (or, if applicable, a
material division of Conn’s, including the Retail or Credit division) to assume
and agree to perform this Agreement in the same manner and to the same extent
that Conn’s would be required to perform if no such succession had taken place.
This Agreement is a personal employment contract and the rights, obligations and
interests of Executive under this Agreement may not be sold, assigned,
transferred, pledged or hypothecated by Executive.
10.    Binding Agreement. Executive understands that his obligations under this
Agreement are binding upon Executive’s heirs, successors, personal
representatives and legal representatives.
11.    Arbitration. Except for any controversy or claim relating to Section 7 of
this Agreement, any controversy or claim arising out of or relating to this
Agreement or the breach of any provision of this Agreement, including the
arbitrability of any controversy or claim, shall be settled by arbitration
administered by the American Arbitration Association (“AAA”) under its National
Rules for the Resolution of Employment Disputes and the Optional Rules for
Emergency Measures of Protection of the AAA, and judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. Any provisional remedy which would be available from a court of law,
shall be available from the arbitrator to the parties to this Agreement pending
arbitration. Arbitration of disputes is mandatory and in lieu of any and all
civil causes of action and lawsuits either party may have against the other
arising out of Executive’s employment with Conn’s. Civil discovery shall be
permitted for the production of documents and taking of depositions. The
arbitrator(s) shall be guided by the Texas Rules of Civil Procedure in allowing
discovery and all issues regarding compliance with discovery requests shall be
decided by the arbitrator(s). The Federal Arbitration Act shall govern this
Section 11. This Agreement shall in all other respects be governed and
interpreted by the laws of the State of Texas, excluding any conflicts or choice
of law rule or principles that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
The arbitration shall be conducted in the city of Conn’s corporate offices by
one neutral arbitrator chosen by AAA according to its National Rules for the
Resolution of Employment Disputes if the amount of the claim is one million
dollars ($1,000,000.00) or less and by three neutral arbitrators chosen by AAA
in the same manner if the amount of the claim is more than one million dollars
($1,000,000.00). Neither party nor the arbitrator(s) may disclose the existence,
content, or results of any arbitration hereunder without the prior written
consent of both parties unless compelled to do so either by judicial process or
in order to enforce an arbitration award rendered pursuant to this Section 11.
All fees and expenses of the arbitration shall be borne by the parties equally.
12.    Waiver. No waiver by either party to this Agreement of any right to
enforce any term or condition of this Agreement, or of any breach of this
Agreement, shall be deemed a waiver of such right in the future or of any other
right or remedy available under this Agreement.


--------------------------------------------------------------------------------



13.    Severability. If any provision of this Agreement as applied to either
party or to any circumstances shall be adjudged by a court of competent
jurisdiction or arbitrator to be void or unenforceable the same shall in no way
affect any other provision of this Agreement or the validity or enforceability
of this Agreement. If any court or arbitrator construes any of the provisions of
Section 7 of this Agreement, or any part thereof, to be unreasonable because of
the duration of such provision or the geographic or other scope thereof, such
court or arbitrator shall reduce the duration or restrict the geographic or
other scope of such provision or enforce such provision to the maximum extent
possible as so reduced or restricted.
14.    Entire Agreement; Amendment. This Agreement shall constitute the entire
agreement between the parties with respect to compensation and benefits payable
to Executive upon his termination of employment with Conn’s. This Agreement
replaces and supersedes any and all existing agreements entered into between
Executive and Conn’s, whether oral or written, regarding the subject matter of
this Agreement, except that this Agreement shall modify and supersede any equity
award agreement between Executive and Conn’s under the Conn’s Amended and
Restated 2003 Incentive Stock Option Plan and/or the Conn’s 2011 Omnibus
Incentive Plan as expressly set forth herein. The terms of this Agreement shall
prevail to the extent of any conflict between the terms of this Agreement and
any equity award agreement between Executive and Conn’s under the Conn’s Amended
and Restated 2003 Incentive Stock Option Plan and/or the Conn’s 2011 Omnibus
Incentive Plan. This Agreement may not be amended or modified other than by a
written agreement executed by the parties to this Agreement or their respective
successors and legal representatives.
15.    Understand Agreement. Executive represents and warrants that he has (i)
read and understood each and every provision of this Agreement, (ii) been given
the opportunity to obtain advice from legal counsel of choice, if necessary and
desired, in order to interpret any and all provisions of this Agreement and
(iii) freely and voluntarily entered into this Agreement.
16.    Section 409A of the Code. Conn’s intends that all amounts payable under
this agreement be exempt from Section 409A of the Code as “short-term deferrals”
within the meaning of Treasury Regulation §1.409A-1(b)(4) and/or as payments
under a “separation pay plan” within the meaning of Treasury Regulation §
1.409A-1(b)(9). This Agreement will be construed and administered accordingly.
17.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas and is performable in the city of
Conn’s corporate offices.
18.    Professional/Personal. Membership by Executive on corporate and civic
boards should be accepted only after consideration of conflict of interest and
consultation with the Chairman of the Board. Conn’s requires Executive to have a
comprehensive annual medical physical examination, at the expense of Conn’s.
19.    Titles; Pronouns and Plurals. The titles to the sections of this
Agreement are inserted for convenience of reference only and should not be
deemed a part hereof or affect the construction or interpretation of any
provision hereof. Whenever the context may require, any pronoun used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns, pronouns, and verbs shall include the plural and
vice versa.
[Signature Page Follows]


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


CONN’S, INC.


By:                    
Name:                    
Title:                    






EXECUTIVE


                                    
                                                    
By:Thomas R. Moran
